Citation Nr: 1723742	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-03 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type II and/or coronary artery disease.

2.  Entitlement to service connection for cerebral infarction, claimed as stroke, as secondary to service-connected diabetes mellitus, type II and/or coronary artery disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2014, the Veteran was placed on the list of those requesting to appear before a Travel Board hearing; however, the Veteran subsequently withdrew his request for a hearing.

In April 2011, the RO granted service connection for coronary artery disease based on his presumed exposure to herbicides while serving in the Republic of Vietnam.  The RO assigned an evaluation of 100 percent, effective November 20, 2007, and an evaluation of 10 percent, effective July 1, 2008, under Diagnostic Code 7005.  The Veteran has not expressed disagreement with the April 2011 rating decision.  As such, the Board finds that the April 2011 rating decision represents a final decision with respect to entitlement to service connection for a heart condition, and the only appeals that remain are listed on the cover page of this decision.

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary regarding the Veteran's service connection claim for hypertension and cerebral infarction, as secondary to his service-connected diabetes and/or coronary artery disease.

1.  Hypertension

In February 2009, the RO granted the Veteran service connection for diabetes mellitus associated with exposure to herbicides while serving in Vietnam.  The Veteran contends that his hypertension is secondary to his service-connected diabetes.  As the Veteran is now in receipt of service connection benefits for his coronary artery disease, the Board finds it appropriate to also consider hypertension as secondary to his coronary artery disease.  

The Veteran's file contains evidence showing that a history of high blood pressure was noted on entry into service.  However, additional service treatment records are silent as to any complaints, treatments or diagnoses of hypertension or a blood pressure disorder.  His May 1971 separation examination revealed a normal physical evaluation.

Post-service records indicate the Veteran received a diagnosis for hypertension in December 2007; however, there is no adequate opinion of record that addresses whether his hypertension is related to his active duty service, or has been caused or aggravated by his service-connected diabetes. 

The Veteran underwent a hypertension VA examination in March 2008, at which time the examiner opined that the Veteran's hypertension was well controlled, with the onset of his condition unknown.  It was further opined that the etiology of his hypertension is associated with his current heart disability.

Based upon the Veteran's medical history, particularly the service entrance examination, the Board finds that an adequate medical opinion is necessary.  See 38 U.S.C.A. §5103A(c) (West 2014).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

In November 2011, the RO deferred the Veteran's claim to obtain a medical opinion with regards to the etiology of his hypertension.  However, in November 2011, such opinion was canceled by the RO due to a lack of sufficient information to provide an opinion.  Accordingly, a remand is necessary to provide the Veteran with an adequate medical opinion to address the issues of causation and aggravation.

2.  Cerebral Infarction

The Veteran contends that his cerebral infarction, or stroke, is secondary to his service-connected diabetes mellitus.  As the Veteran is now in receipt of service connection benefits for his coronary artery disease, the Board finds it appropriate to also consider his cerebral infarction as secondary to his coronary artery disease.  

His service treatment records are silent for any complaints, treatments or diagnoses of a stroke or cerebral disorder while in service.  His entrance and separation examinations also revealed normal physical evaluations.

The Veteran's post-service treatment records are also silent until the first note of treatment for a cerebral infarction in 2007.  The Veteran reported experiencing dizziness and stroke symptoms as early as October 2007, with MRI findings that supported a diagnosed cerebral infarction, or stroke, in November 2007.

In May 2008, VA sought an opinion regarding whether the Veteran's cerebral infarction is secondary to or aggravated by his diabetes.  The examiner opined that the stroke may be secondary to multiple risk factors, including hypertension, atherosclerotic vascular disease, diabetes, and smoking.  The Board finds this opinion inadequate as it is both speculative in nature and does not address his baseline of disability in comparison to his disability resulting from possible aggravation.  See 38 C.F.R. §3.310 (2016).

The record demonstrates that an addendum opinion was requested in November 2011.  However, this opinion request was subsequently cancelled by the RO due to a lack of sufficient available information.  Accordingly, a remand is necessary to provide the Veteran with an adequate medical opinion to address this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records, to include any VA treatment records dated after February 2009.  

2.  Provide the claims file to an appropriate medical professional, who should be asked to review it, and provide opinions concerning the Veteran's hypertension and cerebral infarction.

It is left to the examiner's discretion whether to reexamine the Veteran.

Following a review of the claims file and electronic VA treatment records, the examiner should respond to the following: 

(a) For the hypertension claim, the examiner should state whether it is at least as likely as not (a 50 percent probability) that the condition is caused by the Veteran's service-connected diabetes or coronary artery disease.

i.  If his hypertension is not caused by the Veteran's service-connected diabetes or coronary artery disease, the examiner should opine whether it is at least as likely as not that the hypertension has been permanently worsened beyond the normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected diabetes and/or coronary artery disease.

ii.  If the hypertension was not caused by the Veteran's service-connected diabetes or coronary artery disease, the examiner should state whether the his hypertension had its onset in service, or is otherwise etiologically related to his service, to include his active service in the Republic of Vietnam, giving consideration to the high blood pressure noted on his entrance examination.

(b) For the cerebral infarction, the examiner should state whether it is at least as likely as not (a 50 percent probability) that the condition is caused by the Veteran's service-connected diabetes or coronary artery disease.

If his cerebral infarction is not caused by the Veteran's service-connected diabetes or coronary artery disease, the examiner should opine whether it is at least as likely as not that the condition has been permanently worsened beyond the normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected diabetes and/or coronary artery disease.

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include the Veteran's service treatment records and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

3.  After any additional development deemed necessary, the AOJ should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




